Title: To John Adams from Frederick Phile, 6 July 1789
From: Phile, Frederick
To: Adams, John



Most Honored Sir
N York July 6th. 1789

Knowing your Goodness, induces me to trouble you with a few lines on a Subject of the greatest Importance to me, and on which the future Welfare of my Family very much depends.—
I have served as Naval Officer for the Port of Philadelphia, either as Principal, or Deputy, for upwards of thirty five Year,. previous to the revolution, I acted as deputy Naval Officer under Dr. Thomas Grame, Mr. Richard Stockley & Mr. Richard Penn, during the periods in which they successively had the Appointments of Naval Officer, and after the declaration of Independence, as soon as the Government of the Common Wealth of Pennsylvania was Organized, I was honored with the Appointment of Naval Officer for the Port of Philadelphia, by his Excellency the President and the honorable Supreme Executive Council of the Common Wealth of Pennsylvania, and have been continued by them in the said Office untill the present time. but as all Commercial regulations will in future depend upon Congress, all State Appointments must of Consequence cease, My Opportunities and Experience in the Business has made me well acquainted with the Duties of Said Office, and as I find that Congress think it necessary in the Commerical regulations they are about to make, that a Collector, a Naval Officer and a Surveyor, shall be appointed in each Important Port in the United States. I therefore Sir, beg leave to solicit that in case the President of the United States should think proper to nominate me as Naval Officer, for the Port of Philada., that you would be pleased to favor me with your Interest & Patronage.—My publick duties requiring all my Attention, I have long since been obliged to relinquish the practice of my Profession as a Physician, without being able to draw more than a Maintenance from the Emoluments of Office, If therefore I should now the deprived of this only means of Support, when old Age is rapidly approaching, the Consequence might be fatal to myself and a large Family of seven Daughters at home, This consideration will doubtless weigh with a benevolent Mind, and I have only to add, that I stood forward amongst the first Whigs, and faithfully adhered to the Cause of American Liberty during the late glorious Contest.
I have procured the most ample Testimonials from the Supreme Executive Council of the State of Pennsyla., also a Certificate from the Judges of the Supreme Court, and the Attorney General, with respect to my Conduct as Naval Officer (which Testimonials I have deliver’d to the President of the United States) and should I be so fortunate as to be favored with your Approbation, I shall ever remember it with the Warmest Sentiments of Gratitude.—
I have the honor to be, with the  /Greatest respect, Your  /Most Obedient & very Humble Servant
Fredck. Phile